Title: From George Washington to John Hanson, 5 September 1782
From: Washington, George
To: Hanson, John


                  sir
                     
                     Head Quarters Septr 5th 1782
                  
                  I do myself the honor to inform your Excellency, that since my Letter of yesterday, I have received intelligence, that seven British Ships of the Line & three Frigates arrived off the Hook, on the 3d instant, It is said they are part of 14 Sail under the Command of Admiral Hood.  It should seem by a York Paper of the 4th, which I have transmitted to the Marquis de Vaudreuil, that Admiral Pigot with the remainder of the Fleet, that sailed from the West Indies, had parted with Admiral Hood, and was not expected immediately upon the Coast.  I have the honor to be, with the highest respect your Excellency’s Most Obedient Servant
                  
                     Go: Washington
                  
                  
                     P.S.  I have received your Excellencys of the 1st instant.
                  
                  
               